Citation Nr: 1645991	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO. 11-25 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training from October 1981 to February 1982, with several periods of active duty for special work from September 2001 to August 2002, September 2002 to February 2003, and from June 2006 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Following the rating decision, the Appellant submitted new and material evidence in September 2008. The submission of new and material evidence within the one-year appeal period following the notification of the denial of a claim serves to abate the finality of that decision. See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final). Accordingly, the March 2008 rating decision is not final and the claimant's appeal stems from her February 2007 claim.

In August 2016, the Appellant testified before the undersigned Veterans Law Judge at a videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Appellant toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Any future review of the case should also consider the electronic record.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Appellant if further action is required.


REMAND

The Appellant underwent a VA examination in March 2008, during which the VA examiner diagnosed a bilateral knee disability. However, the VA examiner did not provide a nexus opinion regarding the Appellant's current knee disabilities. 

In March 2008 the RO denied the Appellant's claims because of a diagnosis for the right knee disability. However, the March 2008 VA examination report noted mild degenerative joint disease in the right knee. The Appellant has also indicated that she was receiving benefits from the Social Security Administration (SSA) for her knee disabilities. However, the Appellant's SSA records have not been associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Adjutant General's Office of the State of Alabama National Guard and request a report indicating the Appellant's active duty, active duty for training, inactive duty for training and any and all "Special Work" periods to determine the Appellant's status during relevant time periods.

2. Request and obtain the Appellant's SSA disability file including supporting medical records. If the search for such records has negative results, the AOJ should notify the Appellant and place a statement to that effect in the record. 

3. Request that the Appellant identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Appellant and associate these records with the claims file.

4. Obtain any outstanding VA medical records, to include any records dated after August 2008, and associate them with the claims file.

5. After completing the above directives, schedule the Appellant for an appropriate VA examination to determine the nature and etiology of the Appellant's bilateral knee disabilities. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail. A rationale should be given for all opinions and conclusions rendered.

Based upon a review of the relevant evidence, the physical examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Did the Appellant's current left knee disability clearly and unmistakably pre-exist her first period of active duty from October 1981 to February 1982? 

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion.

b. If the Appellant's left knee disability pre-existed her first period of active service, is there clear and unmistakable evidence that the current left knee disability was not aggravated (i.e., not permanently worsened) by her first period of active duty?

If yes, the VA examiner is asked to identify the factual and/or medical evidence in support of the opinion.

c. If clear and unmistakable evidence has not been shown that the Appellant's current left knee disability BOTH pre-existed AND was not aggravated by her first period of active duty, then the Appellant is presumed sound, and the VA examiner should opine as to the following: 

I. Was the Appellant's current left knee disability caused by, or otherwise etiologically related to any aspect of her first period of active duty, to include the November 1981 left knee injury?

II. Are the subsequent injuries to the Appellant's left knee as a civilian, to include the 1985 softball injury and resulting surgical treatment, independent injuries that are separate and distinct from any aspect of her first period of active duty, including the November 1981 left knee injury? 

III. If the Appellant's injuries sustained as a civilian are determined to be separate and distinct from her first period of active duty, was the Appellant's resulting left knee disability aggravated by any subsequent periods of active duty, to include the June 2006 left knee injury?

d. Was the Appellant's current right knee disability caused by, or otherwise etiologically related to any aspect of her periods of active service?

e. If the Appellant's current right knee disability was not caused by or otherwise etiologically related to any aspect of her periods of active service, was it caused by or aggravated by the Appellant's left knee disability?

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The May 1981 entrance exam where the examiner listed the Appellant's lower extremities as normal.

*The June 1981 service treatment record showing the Appellant visited the emergency room concerning pain in her left knee and was assessed to have knee ligament instability. 

*The November 1981 service treatment records showing an in-service injury and noting a pre-existing left knee condition.

*The July 1986 service treatment records noting surgery to the Appellant's left knee in 1985.

*The January 1989 report of medical history where the Appellant notes surgery to her left knee as well as painful joints and cramps in her legs. 

*The October 1989 service treatment record noting a left knee defect.

*The January 1990 service treatment record noting fluid in the Appellant's left knee four years post-surgery, but full range of motion and no ligamentous instability.

*The June 2002 service treatment records diagnosing torn medial meniscus and patellafemoral chondromalacia in the left knee. 

*The July 2006 private medical record where the Appellant indicates she is favoring her right knee due to left knee surgery, causing increased pain in her right knee.

*The July 2006 Department of the Army form 2173, noting aggravation of a previous bilateral knee injury.

*The March 2008 VA examination report where the VA examiner determined the Appellant had mild degenerative joint disease in her right knee.

*The August 2008 Department of the Army Physical Evaluation Board decision, noting a 20% compensable disability for bilateral knee pain.

6. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determinations remain adverse to the Appellant, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.


	(CONTINUED ON NEXT PAGE)



The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


